Citation Nr: 0329227	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right upper extremity weakness secondary to multiple 
sclerosis.

2.  Entitlement to an evaluation in excess of 40 percent for 
right lower extremity weakness secondary to multiple 
sclerosis.

3.  Entitlement to an evaluation in excess of 30 percent for 
cognitive and depressive disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
left upper extremity weakness secondary to multiple 
sclerosis.

5.  Entitlement to an evaluation in excess of 20 percent for 
partial bladder impairment secondary to multiple sclerosis.

6.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity weakness secondary to multiple 
sclerosis.

7.  Entitlement to an evaluation in excess of 10 percent for 
slurred speech secondary to multiple sclerosis.

8.  Entitlement to a compensable evaluation for diplopia 
secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to April 
1982 and from April 1985 to November 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
July 2001, the case was remanded to the RO for further 
action.  The case has been returned to the Board for further 
consideration.


FINDING OF FACT

In a statement from the veteran representative, dated in July 
2003, the representative indicated the appellant withdrew the 
appeal.   

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 40 percent for 
right upper extremity weakness secondary to multiple 
sclerosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.202 (2002); 68 Fed.Reg. 13,235 (March 
19, 2003)(to be codified at 38 C.F.R. § 20.204).

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 40 percent for 
right lower extremity weakness secondary to multiple 
sclerosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.202 (2002); 68 Fed.Reg. 13,235 (March 
19, 2003)(to be codified at 38 C.F.R. § 20.204).

3.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 30 percent for 
cognitive and depressive disorder are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202 (2002); 
68 Fed.Reg. 13,235 (March 19, 2003)(to be codified at 
38 C.F.R. § 20.204).

4.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 20 percent for left 
upper extremity weakness secondary to multiple sclerosis are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2002); 68 Fed.Reg. 13,235 (March 19, 2003)(to be 
codified at 38 C.F.R. § 20.204).

5.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 20 percent for 
partial bladder impairment secondary to multiple sclerosis 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.202 (2002); 68 Fed.Reg. 13,235 (March 19, 
2003)(to be codified at 38 C.F.R. § 20.204).

6.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 10 percent for left 
lower extremity weakness secondary to multiple sclerosis are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2002); 68 Fed.Reg. 13,235 (March 19, 2003)(to be 
codified at 38 C.F.R. § 20.204).

7.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 10 percent for 
slurred speech secondary to multiple sclerosis are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2002); 68 Fed.Reg. 13,235 (March 19, 2003)(to be 
codified at 38 C.F.R. § 20.204).

8.  The criteria for withdrawal of the substantive appeal for 
entitlement to a compensable evaluation for diplopia 
secondary to multiple sclerosis are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202 (2002); 
68 Fed.Reg. 13,235 (March 19, 2003)(to be codified at 
38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.202 (2002); 68 Fed.Reg. 13,235 (March 19, 
2003)(to be codified at 38 C.F.R. § 20.204).  

A statement from the veteran's authorized representative 
dated in July 2003 indicates the appellant withdrew the 
appeal.  The representative asked that the appeal be 
dismissed.  This constitutes written withdrawal of the 
substantive appeal with regard to the issues listed above.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and the appeals are 
dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.202 (2002); 68 Fed.Reg. 
13,235 (March 19, 2003)(to be codified at 38 C.F.R. 
§ 20.204). 



ORDER

The appeal for entitlement to an evaluation in excess of 40 
percent for right upper extremity weakness secondary to 
multiple sclerosis is dismissed.  

The appeal for entitlement to an evaluation in excess of 40 
percent for right lower extremity weakness secondary to 
multiple sclerosis is dismissed.

The appeal for entitlement to an evaluation in excess of 30 
percent for cognitive and depressive disorder is dismissed.

The appeal for entitlement to an evaluation in excess of 20 
percent for left upper extremity weakness secondary to 
multiple sclerosis is dismissed.

The appeal for entitlement to an evaluation in excess of 20 
percent for partial bladder impairment secondary to multiple 
sclerosis is dismissed.

The appeal for entitlement to an evaluation in excess of 10 
percent for left lower extremity weakness secondary to 
multiple sclerosis is dismissed.

The appeal for entitlement to an evaluation in excess of 10 
percent for slurred speech secondary to multiple sclerosis is 
dismissed.

The appeal for entitlement to a compensable evaluation for 
diplopia secondary to multiple sclerosis is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

